UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7602



CURTIS LEE MAYFIELD,

                                              Plaintiff - Appellant,

          versus


RUFUS FLEMING, Regional Director; P. A.
TERRANGI, Warden; M. PORCHER, Therapeutic
Community Director; L. CORNERS, Assistant
Warden of Programs; J. JONES, Clinical Social
Worker; S. SNYDER, Clinical Social Worker; J.
LEWIS, Lieutenant,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-1773-AM)


Submitted:   February 26, 2002            Decided:    April 16, 2002


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Lee Mayfield, Appellant Pro Se. Susan Foster Barr, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Curtis Lee Mayfield appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

Mayfield was a prisoner in the Therapeutic Community at the Indian

Creek Correctional Center (“ICCC”).   As the district court noted,

Mayfield is no longer a prisoner in that facility; consequently,

his claim for injunctive relief is moot.   Mayfield v. Fleming, No.

CA-00-1773-AM (E.D. Va. Aug. 29, 2001).      Further, the district

court correctly concluded that Mayfield’s claim for money damages

is barred because he can show no physical injury.      42 U.S.C.A.

§ 1997e(e) (West Supp. 2001).     Accordingly, the district court

properly granted summary judgment against Mayfield.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2